Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 1 of 19 PageID <pageID>




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

   DES SERI MCCRAY, on behalfofherself
   and all others similarly situated,

          Plaintiff,

   V.                                                       Case No.: 8:18-cv-731-EAK-SPF

   DEITSCH AND WRIGHT, P.A.,

          Defendant.

                                              ORDER

          THIS CAUSE is currently before the Court on Defendant Deitsch and

   Wright, P.A.' s Motion for Judgment on the Pleadings ("Motion") (Doc. 21) and

   Plaintiff Desseri McCray's response in opposition to the same ("Response") (Doc.

   23). The Motion is GRANTED IN PART AND DENIED IN PART.

   I.     Background 1

          On January 8, 2015, Plaintiff incurred a debt for personal medical services

   provided to Plaintiff by Excel Medical Imaging, P .L. (Doc. 1, at i-f20); (Doc. 1-1 ).

   Defendant is a third-party debt collector with which Excel Medical Imaging, P .L.

   placed Plaintiffs account for collection. (Doc. 1 at i-fi-f21-22); (Doc. 1-1). In

   connection with collecting on Plaintiffs debt, on October 26, 2017, Defendant sent



   1 The facts in this section are taken from Plaintiff's complaint and the accompanying exhibits and
   are accepted as true for purposes of deciding the Motion.
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 2 of 19 PageID <pageID>

                                                       Case No.: 8:18-cv-731-EAK-SPF

   Plaintiff a collection notice ("First Collection Notice"). Id. at ,123; (Doc. 1-1 ). This

   collection notice was Defendant's first communication to Plaintiff with respect to

   the debt. (Doc. 1, at ,125). The notice explained that Plaintiffs debt with Excel

   Medical Imaging, P.L. in the amount of $1,743.75 had been referred to Defendant

   for collections. (Doc. 1-1 ). The notice further explained that Defendant had been

   "authorized to use any means at [its] disposal, within the limits of the law, necessary

   to collect the full balance." Id. The notice requested that Plaintiff contact Defendant

   via telephone to make payment, which Defendant explained could be made by credit

   card, check, or money order. Id. The notice advised that "if [Defendant] did not

   receive payment promptly [it would] be forced to take additional action to [collect

   the debt]." Id. The notice further advised:

         This is an attempt to collect a debt and any information obtained will
         be used for that purpose. Unless you notify this office within 30 days
         after receiving this notice that you dispute the validity of this debt or
         any portion thereof, this office will; [sic] assume this debt is valid. If
         you do notify this office in writing within 30 days from receiving this
         notice, this office will obtain verification of the debt or obtain a copy
         of a judgment and mail you a copy of such judgment or verification. If
         you request, in writing within 30 days after receiving this notfoe, this
         office will provide you with the name and address of the original
         creditor, if different from the current creditor.

   Id. Because Plaintiff is disabled and on a fixed income, she was unable to remit

   payment of the debt. (Doc. 1, at ,131 ).




                                               2
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 3 of 19 PageID <pageID>

                                                           Case No.: 8:18-cv-731-EAK-SPF

          Subsequently, on December 20, 2017, Defendant sent Plaintiff a second

   collection notice ("Second Collection Notice"). 2                Id. at if32; (Doc. 1-2).

   Defendant's Second Collection Notice was, in all relevant respects, identical to its

   First Collection Notice. Compare (Doc. 1-1) with (Doc. 1-2). Prior to sending the

   Second Collection Notice, Defendant had not taken any additional action to collect

   on the debt. (Doc. 1, at if35).

          Plaintiff commenced this putative class action by filing a two-count, civil

   complaint on March 27, 2018 pursuant to the Fair Debt Collection Practices Act

   ("FDCPA") (the "Act"), 15 U.S.C. § 1692, et seq. See generally (Doc. 1). Count I

   alleges that the threat of additional action and demand for immediate payment in

   Defendant's First Collection Notice "overshadowed" Plaintiffs right to dispute and

   request verification of the debt within thirty days, violating 15 U.S.C. § 1692g(b).

   (Doc. 1, at ifif63-79). Count II alleges that, by stating that Plaintiff had an additional

   thirty-day period in which she could dispute the debt, Defendant's Second Collection

   Notice is misleading or may confuse the "least sophisticated consumer" as to his or

   her rights, violating 15 U.S.C. § 1692e(10) ("Verification Period Violation"

   claim).   (Doc. 1, at ,r,rs0-85).      Count II further alleges that, by advising that

   Defendant had been authorized to use any legal means necessary to collect the debt,



   2 The Court will refer to the both the First Collection Notice and the Second Collection Notice,
   collectively, as the "Collection Notices."                            ·



                                                  3
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 4 of 19 PageID <pageID>

                                                     Case No.: 8:18-cv-731-EAK-SPF

  and that, if it did not receive prompt payment, Defendant would take "additional

   action" to collect the debt, Defendant's First Collection Notice conveyed a "false

   sense of urgency," violating 15 U.S.C. § l 692e(l 0), since Defendant did not actually

  take subsequent legal action but, instead, simply sent Plaintiff the Second Collection

  Notice two months later ("False Sense of Urgency" claim). (Doc. 1, at ifif86-90).

         After an agreed upon extension of time, Defendant filed its answer and

   affirmative defenses to Plaintiffs complaint on May 23, 2018, denying the bulk of

   Plaintiffs allegations and raising one affirmative defense to liability. See generally

   (Doc. 13). Defendant then filed its Motion on June 27, 2018. See generally (Doc.

   21 ). Through its Motion, Defendant contends that it is entitled to judgment as a

   matter of law because neither of its Collection Notices violated Section l 692g(b) or

   1692e(l0). See generally (Doc. 21). Specifically, Defendant argues that nothing in

   the First Collection Notice overshadowed the required statutory disclosures

   regarding Plaintiffs right to dispute the debt within thirty days in violation of

   Section l 692g(b ). Id. at 4-5. Defendant further argues that sending successive

   collection notices, each of which contain thirty-day validation notices, does not

   mislead or deceive the "least sophisticated consumer" in violation of Section

   l 692e(l 0). Id. at 5-6. Finally, Defendant argues that the language contained in its

   First Collection Notice would not convey a false sense of urgency to the "least

   sophisticated" consumer in violation of Section l 692e(l 0). Id. at 6-7.



                                             4
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 5 of 19 PageID <pageID>

                                                      Case No.: 8:18-cv-731-EAK-SPF

         Plaintiff filed her Response on July 11, 2018. See generally (Doc. 23). In

   opposition, Plaintiff argues that that the language in Defendant's First Collection

  Notice "demanding immediate payment and threatening legal action overshadowed

  the [required statutory disclosures]."     Id. at 3-6.     Plaintiff further argues that

  Defendant's Second Collection Notice, on its face, would tend to mislead the "least

   sophisticated consumer" into believing that he or she had an additional thirty days

   to dispute the debt. Id. at 9-14. Finally, Plaintiff argues that Defendant's implicit

   threat of potential legal action in the First Collection Notice if prompt payment was

  · not made would convey a "false sense of urgency" to the "least sophisticated

   consumer," since Defendant, in fact, did not initiate subsequent legal proceedings,

   but merely sent a follow-up collection notice. Id. at 7-9.

         Defendant's Motion is fully briefed and ripe for decision. Upon careful

   consideration of the parties' briefings, and as more fully set forth below, Defendant's

   Motion is due to be granted in part and denied in part.

   II.   Legal Standard

         "After the pleadings are closed- but early enough not to delay trial - a party

   may move for judgment on the pleadings." Fed. R. Civ. P. 12(c). Judgment on the

   pleadings is appropriate when there are no material facts in dispute, and judgment

   may be rendered by considering the substance of the pleadings and any judicially

   noticed facts." Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir.



                                              5
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 6 of 19 PageID <pageID>

                                                      Case No.: 8:18-cv-731-EAK-SPF

   1998) (citing Bankers Ins. Co. v. Fla. Residential Property and Cas. Joint

   Underwriting Ass'n, 137 F.3d 1293, 1295 (11th Cir. 1998)). When considering a

  motion for judgment on the pleadings, all allegations in the complaint must be

  accepted as true, and all facts must be viewed in the light most favorable to the

   nonmoving party. Id. "The complaint may not be dismissed 'unless it appears

   beyond doubt that the plaintiff can prove no set of facts in support of his claim which

   would entitle him to relief."' Id. (quoting Slagle v. ITT Hartford, 102 F.3d 494, 497

   (11th Cir. 1996)).

   III.   Discussion

          "Congress enacted the FDCPA to (a) stop debt collectors from using abusive

   debt collection practices, (b) insure that debt collectors who refrain from such

   practices are not competitively disadvantaged, and (c) promote consistent state

   action to protect consumers from such practices." Newman v. Ormond, 396 F.

   App'x 636, 638 (11th Cir. 2010) (unpublished) (citing 15 U.S.C. § 1692e). The

   FDCP A provides a civil cause of action against any debt collector who fails to

   comply with its requirements. See 15 U.S.C. § 1692k(a). "The FDCPA does not

   ordinarily require proof of intentional violation and, as a result, is described by some

   as a strict liability statute." Newman, 396 F. App'x at 638 (citing LeBlanc v.

   Unifund CCR Partners, 601 F.3d 1185, 1190 (11th Cir. 2010)).




                                              6
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 7 of 19 PageID <pageID>

                                                       Case No.: 8:18-cv-731-EAK-SPF

         Among· other things, "[t]he [FDCPA] prohibits debt collector[s] from making

  false or misleading representations and from engaging in various abusive and unfair

  practices." Heintz v. Jenkins, 514 U.S. 291, 292-93 (1995) (alterations in original)

   (internal quotations omitted). To that end, Section 1692g requires that

         [w]ithin five days after the initial communication with a consumer in
         connection with the collection of any debt, a debt collector shall, unless
         the following information is contained in the initial communication or
         the consumer has paid the debt, send the consumer a written notice
         containing:

         ( 1) the amount of the debt;

         (2)the name of the creditor to whom the debt is owed;

         (3) a statement that unless the consumer, within thirty days after receipt
             of the notice, disputes the validity of the debt, or any portion thereof,
             the debt will be assumed to be valid by the debt collector;

         (4) a statement that if the consumer notifies the debt collector in writing
             within the thirty-day period that the debt, or any portion thereof, is
             disputed, the debt collector will obtain verification of the debt or a
             copy of a judgment against the consumer and a copy of such
             verification or judgment will be mailed to the consumer by the debt
             collector; and

         ( 5) a statement that, upon the consumer's written request within the
              thirty-day period, the debt collector will provide the consumer with
              the mime and address of the original creditor, if different from the
              current creditor.

   15 U.S.C.A. § 1692g(a)(l)-(5). It is a violation of Section 1692g for a debt collector

   to undertake any collection activities or communication during the 30-day period

   that "overshadow [or are] inconsistent with the disclosure of the consumer's right to



                                               7
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 8 of 19 PageID <pageID>

                                                      Case No.: 8:18-cv-731-EAK-SPF

   dispute the debt or request the name and address of the original creditor." 15 U.S.C.

   § l 692g(b ). Furthermore, it is a violation of Section l 692e for a debt collector to

   "use any false representation or deceptive means to collect or attempt to collect any

   debt[.]"   15 U.S.C. § 1692e(l0).     Plaintiff alleges that Defendant's Collection

   Notices violated both provisions.

         In the Eleventh Circuit, whether a collection notice violates 15 U.S.C. §

   l 692g(b) or § l 692e( 10) is determined objectively from the perspective of the "least

   sophisticated consumer." Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th

   Cir. 1985) (holding that "least sophisticated consumer" standard applies to claims

   under Section 1692e(l0)); Leonard v. Zwicker & Assocs., P.C., 713 F. App'x 879,

   882 (11th Cir. 2017) (unpublished) (assuming without deciding the "least-

   sophisticated-consumer" standard applies to claims under Section 1692g). "The

   least-sophisticated consumer standard takes into account that consumer-protection

   laws are not made for the protection of experts, but for the public - that vast

   multitude which includes the ignorant, the unthinking, and the credulous."

   Crawford, 758 F.3d at 1258-59 (internal quotations and citations omitted).

   "However, the test has an objective component in that while protecting naive

   consumers, the standard also prevents liability for bizarre or idiosyncratic

   interpretations of collection notices by preserving a quotient of reasonableness." Id.

   at 1259. And it is presumed "that the consumer possesses a rudimentary amount of



                                             8
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 9 of 19 PageID <pageID>

                                                    Case No.: 8:18-cv-731-EAK-SPF

   information about the world and a willingness to read the communication with some

   care." Edstrom-Smith v. Kass Shuler, P.A., 680 F. App'x 813, 814 (11th Cir. 2017)

   (unpublished) (alterations removed) (internal quotations and citations omitted).

          To establish a claim under the FDCPA, the plaintiff must show "(1) the

   plaintiff has been the object of collection activity arising from consumer debt, (2)

   the defendant is a debt collector as defined by the FDCPA, and (3) the defendant has

   engaged in an act or omission prohibited by the FDCPA."           Gesten v. Phelan

   Hallinan, PLC, 57 F. Supp. 3d 1381, 1385 (S.D. Fla. 2014) (quoting Pescatrice v.

   Robert J. Orovitz, P.A., 539 F. Supp. 2d 1375, 1378 (S.D. Fla. 2008)). Here, neither

   party disputes that Plaintiff was the object of collection activity arising from

   consumer debt, or that Defendant is a debt collector as defined by the FDCPA.

   Rather, as detailed supra, the issue before the Court is whether, by sending the

   Collection Notices, Defendant engaged in an act or omission prohibited by the

   FDCPA. Defendant contends that, as a matter oflaw, it did not. See generally (Doc.

   21).

          A. Plaintiff's 1692g(b) Claim

          Plaintiff   alleges   that   Defendant   violated   S~ction . 1692g(b)      by

   "overshadowing" Plaintiff's right to dispute the debt via its threat of additional

   action and demand for immediate payment in its First Collection Notice. Notably,

   the Eleventh Circuit has not yet addressed FDCP A violations under Section



                                             9
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 10 of 19 PageID <pageID>

                                                       Case No.: 8:18-cv-731-EAK-SPF

   1692g(b ), and therefore, has not yet defined what communications would

   "overshadow or be inconsistent with the disclosure of the consumer's right to dispute

   the debt." 15 U.S.C.A. § l 692g(b )). However, this case is on all fours with Yunker

   v. AllianceOne Receivables Mgmt., Inc., No. 0:10-cv-61796-UU, 2011 WL

   13239460, at *5 (S.D. Fla. July 19, 2011). In Yunker, Plaintiff was a participant in

   Sunpass, Florida's prepaid toll program. Id. at * 1. Plaintiff failed to remit payment

   for unpaid balances due on her account, and her account was subsequently turned

   over to the defendant, AllianceOne, a third-party collection agency.             Id.   In

   attempting to collect on the debt, the defendant sent a collection notice to the plaintiff

   which stated in relevant part:

         Your account has been reported past due, and has now been placed with
         AllianceOne for immediate collection efforts. It is important to contact
         us as soon as possible. If remitting payment, please include the
         payment stub below and be sure your account number appears on your
         check or money order. All contacts and payments are to be made
         through this office to ensure proper posting and credit reporting.

         Where the debt is $50.00 or more, it is our practice to place information
         regarding the debt with the appropriate credit-reporting agencies.

         For your added convenience and immediate credit, you may pay your
         account at any Western Union location. Please call for details.

         You may be eligible for a time payment program. Please contact us for
         details.

         For your convenience you can now make your debit card or credit card
         payment towards       your AllianceOne account online             at:
         http://www.pavaoi.com or by calling our 24 hour automated phone
         system at the number above.

                                              10
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 11 of 19 PageID <pageID>

                                                           Case No.: 8:18-cv-731-EAK-SPF

          Unless you notify this office within 30 days after receiving this notice
          that you dispute the validity of this debt or any portion thereof, this
          office will assume this debt is valid. If you notify this office in writing
          within 30 days from receiving this notice that you dispute this debt or
          any portion thereof, this office will obtain verification of the debt or
          obtain a copy of a judgment and mail you a copy of such judgment or
          verification. If you request this office in writing within 30 days after
          receiving this notice, this office will provide you with the name and
          address of the original creditor, if different from the current creditor.

          This communication is from a debt collector. This is an attempt to
          collect a debt, and any information obtained will be used for that
          purpose.

   Id. at* 1-2.

          The plaintiff sued, alleging, inter alia, that the collection notice's

   "accentuation of immediacy in its demands overshadowed the [notice's] required

   disclosure under§ 1692g that [the plaintiff] had a 30-day period to contest the debt's

   validity." Yunker v. Allianceone Receivables Mgmt., Inc., 701 F.3d 369, 371 (11th

   Cir. 2012) (internal quqtations omitted). 3 After the close of discovery, the parties

   filed cross motions for summary judgment. Id. Through her motion, the plaintiff

   moved for summary judgment on four of her seven FDCP A claims, including her

   claim that alleged a violation of 15 U.S.C. § 1692g(b). Id. The defendant filed a




   3 The defendant appealed the district court's grant of summary judgment in favor of the plaintiff
   on her Section 1692g(b) claim. However, the Eleventh Circuit dismissed the defendant's appeal
   as moot for reasons not relevant to the Court's decision, here. The Court cites to the Eleventh
   Circuit's opinion merely for the relevant background information it provides.



                                                  11
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 12 of 19 PageID <pageID>

                                                     Case No.: 8:18-cv-731-EAK-SPF

   response to the plaintiffs motion but did not address her Section l 692g(b) claim.

   Id.

         Upon review, United States District Judge Ursula Ungaro explained that the

   issue of whether the language and format employed by the defendant was

   inconsistent with or overshadowed the required disclosures was "a close call." Id.;

   Yunker, 2011 WL 13239460, at *5. "However, [Judge Ungaro] concluded that [the

   defendant's] [collection notice] violated§ 1692g as a matter oflaw because some of

   the [notice's] language, which suggested a necessity for immediate payment, was

   inconsistent with the [notice's] required notification regarding the 30-day dispute

   period." Yunker, 701 F.3d at 371; Yunker, 2011 WL 13239460, at *5. Specifically,

   Judge Ungaro reasoned:

         In Defendant's favor, the letter that Plaintiff received was printed on a
         single page and included all of the required disclosures in the same font
         as Defendant used to make its most emphatic statements. However, the
         letter also stated inconsistently with the requirement that the debt
         collector provide a thirty day period to contest the debt that Plaintiff
         was subject to "immediate collection efforts" and that she should
         contact Defendant "as soon as possible." The letter also stated that
         "Where the debt is $50.00 or more, it is our practice to place
         information regarding the debt with the appropriate credit-reporting
         agencies," suggesting that Defendant would immediately report the
         debt without regard to the thirty day dispute period. On balance, these
         inconsistent statements are sufficient to establish a violation of 15
         USC§ 1692g as a matter of law.




                                            12
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 13 of 19 PageID <pageID>

                                                     Case No.: 8:18-cv-731-EAK-SPF

   Yunker, 2011 WL 13239460, at *5 (citations omitted) (emphasis added). Judge

   Ungaro accordingly granted summary judgment in favor of the plaintiff on her

   Section 1692g(b) claim. Id.

         Judge Ungaro is not the only district judge to decide the issue this way.

   Indeed, several other district courts around the country have ruled likewise. See,

   ~ , Vaughn v. CSC Credit Services, Inc., No. 1:93-cv-4151, 1995 WL 51402 (N.D.

   Ill.) (holding that the collection notice's demand for immediate payment coupled

   with threat to report the debtor to the credit bureau overshadowed or contradicted

   statutory notice requirement); Creighton v. Emporia Credit Service, Inc., 981 F.

   Supp. 411, 415 (E.D. Va. 1997) (holding that the collection notice's demand for

   immediate payment contradicted required statutory disclosure that debtor had thirty

   days to dispute debt); Meselsohn v. Lerman, 485 F. Supp. 2d 215, 220 (E.D.N.Y.

   2007) (holding that the collection notice's demand for payment within the thirty-day

   period without any explanation that the consumer maintains the right to seek

   validation of the debt could confuse an unsophisticated consumer); Francis v.

   Snyder, 389 F. Supp. 2d 1034 (N.D. Ill. 2005) (holding that collection notice's

   warning that the "balance will be pursued in full" if she did not call "on receipt of

   this [notice]," while, at the same time, granting her thirty days to challenge the

   validity of the debt, presented two statements that an unsophisticated consumer

   could reasonably find contradictory, or at least confusing)).



                                             13
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 14 of 19 PageID <pageID>

                                                       Case No.: 8:18-cv-731-EAK-SPF

         The Court is persuaded by Judge Ungaro's decision in Yunker and by the

   other district court decisions cited above. Here, Defendant's First Collection Notice

   indicated that Plaintiff could (if not should) "resolve [the] matter immediately" by

   contacting Defendant to make payment. (Doc. 1-1) (emphasis added). Additionally,

   the notice advised of (if not threatened) "additional action" if Defendant did not

   "receive payment promptly." Id. (emphasis added). Therefore, the Court finds that

   the First Collection Notice's request for immediate action and prompt payment,

   coupled with threats of legal action, overshadow and are inconsistent with the debt

   validation notice advising Plaintiff of her right to challenge the debt within thirty

   days. Because the First Collection Notice "leaves the door open to an inaccurate,

   but reasonable, interpretation by an unsophisticated consumer, it "is confusing and

   therefore violates§ 1692g." Francis, 389 F. Supp. 2d 1034, 1040 (N.D. Ill. 2005)

   (internal quotations omitted). Accordingly, Defendant is not entitled to judgment as

   a matter of law on Plaintiffs Section 1692g(b) claim.

         Conversely, however, having no cause to look outside the four corners of the

   pleadings to decide that Defendant's First Collection Notice violated Section

   1692g(b), it appears that it is, in fact, Plaintiffwho is entitled to judgment as a matter

   oflaw on her Section 1692g(b) claim. But Plaintiff has not so moved. Accordingly,

   the Court will direct Defendant to show cause, as detailed infra, why judgment

   should not be entered in Plaintiffs favor on her Section 1692g(b) claim.



                                              14
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 15 of 19 PageID <pageID>

                                                        Case No.: 8:18-cv-731-EAK-SPF

         B. Plaintiff's 1692e(10) Claims

         Plaintiff alleges that Defendant violated Section 1692e(l 0) in two distinct

   respects. The Court will address each sub-claim independently.

                1. Plaintiff's Verification Period Violation claim

         Plaintiff alleges that Defendant's Second Collection Notice is misleading or

   may confuse the least sophisticated consumer as to his or her rights by stating that

   Plaintiff had an additional thirty-day period in which she could dispute the debt.

   (Doc. 1, at il,180-85). The Court disagrees. As explained, supra, under 15 U.S.C. §

   l 692e(l 0), " [a] debt collector may not use any false representation or deceptive

   means to collect any debt[.]" Plaintiff argues Defendant's Collection Notices violate

   this section because the Second Collection Notice misrepresents the thirty-day time

   period to dispute the debt (i.e., that it gave Plaintiff the false impression that she had

   more than thirty days to dispute the debt). (Doc. 23, at 9-15). Several district courts,

   both in this circuit and others, have rejected this same contention and granted

   judgment as a matter oflaw in favor of the defendant debt collector. See, e.g., Gesten

   v. Phelan Hallinan, PLC, 57 F. Supp. 3d 1381, 1386-87 (S.D. Fla. 2014) (holding

   debt collector did not violate Section l 692e(l 0) by sending debtor two identical

   notices containing thirty-day validation notice); Bridges v. Performant Recovery,

   Inc., No. 5:15~cv-38-CAR, 2015 WL 8773340, at *4 (M.D. Ga. Dec. 14, 2015)

   (same); Young v. G.L.A. Collection Co., Inc., No. l:ll-cv-489-WTL-MJD, 2011



                                               15
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 16 of 19 PageID <pageID>

                                                       Case No.: 8:18-cv-731-EAK-SPF

   WL 6016650, *3 (S.D. Ind. Dec. 1, 2011) (same) ("Receipt of the second notice,

   proscribing a second 30-day period for validation, does not in any way hamper the

   unsophisticated debtor's exercise of her rights to request validation of the debt.");

   Brenker v. Creditors Interchange, Inc., No. 03-cv-6500-LTS-DFE, 2004 WL

   594502, *3 (S.D. NY March 25, 2004) (same) ("Since Plaintiff had properly been

   informed of that required validation period, a question as to whether Defendant had

   extended further that period is not one that would have vitiated the validity of the

   original notice."); see also Greig v. Backer Aboud Poliakoff & Foelster, LLP, No.

   9: 16-cv-81316-RLR, 2017 WL 57026, at *4 (S.D. Fla. Jan. 5, 2017) (granting the

   defendant's motion to dismiss with prejudice) ("It is neither deceitful nor false, even

   to the least sophisticated consumer, for Defendant to offer Plaintiff additional time

   to exercise his right to obtain validation of the debt.") (citation omitted).

         The Court has considered each of Plaintiff's arguments in opposition and is

   unpersuaded.    Defendant's Second Collection Notice is not false or deceptive.

   Greig, 2017 WL 57026, at *4.         Both Collection Notices provided the required

   statutory FDCP A disclosures and did not diminish Plaintiff's rights to dispute the

   debt; the Second Collection Notice "only extended the 30-day period, and there is

   no factual allegation [in the complaint] to suggest otherwise." Bridges, 2015 WL

   8773340, at *4; see also Gesten, 57 F. Supp. 3d at 1386-87 (S.D. Fla. 2014) ("If

   anything, the second [notice] grants Plaintiff additional time to [dispute the debt]:



                                              16
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 17 of 19 PageID <pageID>

                                                      Case No.: 8:18-cv-731-EAK-SPF

   the difference between thirty days from Plaintiffs receipt of the second [notice] and

   thirty days from Plaintiffs receipt of the first.") (emphasis in original). Therefore,

   the Court finds that Defendant's Second Collection Notice did not violate Section

   1692e(I0). Accordingly, Defendant is entitled to judgment as a matter of law on

   Plaintiffs Section l 692e( 10) Verification Period Violation claim.

                2. Plaintiff's False Sense of Urgency claim

         Plaintiff further alleges that Defendant threatened legal action that it did not

   intend to take when it sent Plaintiff the First Collection Notice, "thereby conveying

   to Plaintiff a false sense of urgency" in violation of Section l 692e(l 0). (Doc. 1, at

   ifif86-90). This, Plaintiff alleges, is evidenced by the fact that Defendant did not

   take subsequent legal action when Plaintiff failed to remit payment after expiration

   of the thirty-day period, but merely sent Plaintiff the Second Collection Notice. Id.

   Defendant argues that, as a matter of law, its Collection Notices did not create a

   false sense of urgency. (Doc. 21, at 6-7). The Court disagrees.

         "Section l 692e was enacted against a backdrop of cases in which courts held

   that communications designed to create a false sense of urgency were deceptive."

   Peter v. GC Services L.P., 310 F.3d 344, 352 (5th Cir. 2002). Whether a collection

   notice's threats of future legal action could convey to the "least sophisticated

   consumer" a false sense of urgency is a matter of fact to be decided by a jury and

   should not be decided by the court as a matter of law. See Jeter, 760 F.2d at 1177-



                                             17
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 18 of 19 PageID <pageID>

                                                       Case No.: 8:18-cv-731-EAK-SPF

   78 (reversing district court's grant of summary judgment to defendant debt collector

   on the plaintiffs 1692e(l0) claim because genuine issues of material fact existed as

   to whether the defendant ever intended to follow through on its initial threat of legal

   action against the plaintiff, where the defendant did not take any subsequent action

   other than to send the plaintiff a follow-up collection notice); Walsh v. Jon B. Sage,

   P.A., No. 05-61951-CIV, 2007 WL 9698323, at *8 (S.D. Fla. Mar. 12, 2007)

   (denying summary judgment to the defendant debt collector on Plaintiffs Section

   1692e(l 0) claim where the defendant's collection notice threatened "to take all steps

   necessary to protect its client's interest, which ... includ[ed] reporting [the debt] to

   a credit reporting agency," but the defendant never reported the plaintiffs debt to a

   credit reporting agency or took any further action other than to send the plaintiff a

   follow-up collection notice). For that reason alone, Defendant is not entitled to

   judgment as a matter oflaw on Plaintiffs Section 1692e(10) False Sense o(Urgency

   claim.

   IV.      Conclusion

            Accordingly, it is

            ORDERED that Defendant's Motion for Judgment on the Pleadings (Doc.

   21) is GRANTED IN PART AND DENIED IN PART as follows:

            1. Defendant's Motion is DENIED as to Count I of Plaintiffs complaint.

               Additionally, Defendant is ordered to SHOW CAUSE, in writing on or



                                              18
Case 8:18-cv-00731-EAK-SPF Document 37 Filed 10/26/18 Page 19 of 19 PageID <pageID>

                                                   Case No.: 8:18-cv-731-EAK-SPF

            before November 9, 2018, why judgment should not be entered in

            Plaintiffs favor on her Section 1692g(b) claim.

         2. Defendant's Motion is GRANTED as to Count II of Plaintiffs complaint

            to the extent that Plaintiffs Verification Period Violation claim is

            DISMISSED WITH PREJUDICE.

         3. Defendant's Motion is DENIED as to Count II of Plaintiffs complaint to.

            the extent that Plaintiffs False Sense of Urgency claim should be put to a

            JUry.
                                                                                ~
         DONE and ORDERED in Chambers, in Tampa, Florida thi~day of

   October, 2018.




   Copies furnished to:

   Counsel of Record




                                           19
